DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the device claims in the reply filed on 12/17/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Miller (2016/0190420).

    PNG
    media_image1.png
    326
    556
    media_image1.png
    Greyscale

As to claim 10, figure 1A, Miller discloses:
10. (Original) A semiconductor device, comprising: a substrate 101; and a conductive element  102 disposed on the substrate, the conductive element comprising: a first metal layer 102 [0031-0033] comprising a first metal material; a second metal layer 104 comprising a second metal material; and an alloy layer 103 comprising the first metal material and the second metal material ]0031-0033], the alloy layer being disposed between the first metal layer and the second metal layer, wherein the first metal layer 102 and the second metal layer 104 are arranged alternatively along a direction.  

As to claim 11, figure 1A, Miller discloses:
11. (Original) The semiconductor device of claim 10, wherein a reduction potential of the second metal material (e.g., Ag material) is greater than that of the first metal material (e.g. Ti material) [0031-033].  

As to claim 12, figure 1A, Miller discloses:
12. (Original) The semiconductor device of claim 10, wherein the first metal layer has an upper surface and a lateral surface, wherein the alloy layer is disposed on the upper surface and the lateral surface. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 13, 15-16, 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller in view of Dietrich (4,919,778).
	Regarding claim 13, Miller discloses the invention substantially as claimed, except for a barrier layer disposed between the first metal layer and the substrate.    
Dietrich discloses having a barrier layer 1 disposed between a first metal layer 2 and a substrate (S), see figure 1.

    PNG
    media_image2.png
    433
    611
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Miller to teachings of the barrier layer as taught by Dietrich, because it is 

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
	


As to claim 15, figure 1A, the combined teaching of Miller and Dietrich discloses the invention substantially as claimed, except:
15. (Original) The semiconductor device of claim 10, wherein a thickness of a sum of the second metal layer and the alloy layer is in a range from about 50nm to about 400nm.  

However, the structure of the combined teaching of Miller and Dietrich has a general thickness for the sum of the second metal layer and the alloy layer. Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of Miller and Dietrich in the range as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	


As to claim 16, figure 1A, the combined teaching of Miller and Dietrich discloses:
16. (Original) The semiconductor device of claim 10, wherein the second metal layer 4 (Dietrich, fig 1) has a concave surface or a convex surface.  

As to claims 22-23, figure 1A, the combined teaching of Miller and Dietrich discloses:
22. (New) The semiconductor device of claim 10, wherein the second metal layer has a central portion with a first thickness, and a peripheral portion with a second thickness different from the first thickness.
23. (New) The semiconductor device of claim 22, wherein the second thickness is greater than the first thickness.  

However, the structure of the combined teaching of Miller and Dietrich has a general thickness for the second metal layer. Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of Miller and Dietrich in the different thickness range of the second metal layer as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

As to claim 24, figure 1A, the combined teaching of Miller and Dietrich discloses:
24. (New) The semiconductor device of claim 12, wherein a portion of the lateral surface of the first metal layer 2 is exposed from the alloy layer 3 (Dietrich, fig 1).  


As to claim 25, figure 1A, the combined teaching of Miller and Dietrich discloses:
25. (New) The semiconductor device of claim 10, further comprising: a passivation layer 1 disposed on the substrate S and surrounding the first metal layer 2 (fig 1, Dietrich).  

Claims 21, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 10 above, and further in view of Takahashi (2001/0038151).

As to claim 26, figure 1A, Miller discloses the invention substantially as claimed, except:
26. (New) The semiconductor device of claim 10, further comprising: a pad disposed between the substrate and the conductive element; and a protection layer disposed on the substrate and covering a portion of the pad.  

Takahashi discloses in figure 1 a device having a pad 102 disposed between the substrate 101 and the conductive element 105; and a protection layer 103 disposed on the substrate 101 and covering a portion of the pad 102.  



    PNG
    media_image3.png
    429
    620
    media_image3.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Miller to teachings of the pad, conductive layer and the protection layer as taught by Takahashi, because it is desirous in the art to achieve the predictable result of providing a robust electrical pathway in the device.

As to claim 27, fig 1A, Miller and Takahashi disclose:
27. (New) The semiconductor device of claim 26, wherein the alloy layer 3 (Miller) extends to the protection layer 103 (Takahashi).  

As to claim 21, fig 1A, Miller and Takahashi disclose:
21. (New) The semiconductor device of claim 10, wherein the second metal 4 material comprises at least one of silver, mercury, gold and platinum, except the first metal material comprises copper.  
Takahashi discloses a metal layer 105 made of copper material ([0031-0033])
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
before the effective filing date of the claimed invention was made to apply the teachings of Miller to teachings of copper material as taught by Takahashi, because it is desirous in the art to achieve the predictable result of minimizing the current leakage in the device and that copper material is a well-known material in the art.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a device as follows:
17. (Original) A semiconductor device, comprising: a substrate; a conductive element disposed on the substrate, the conductive element having a lateral surface, the conductive element comprising: a first metal layer comprising a first metal material; a plurality of metal particles comprising a second metal material, at least one of the plurality of metal particles being embedded in the first metal layer, at least one of the plurality of metal particles having a portion protruding from the lateral surface of the first metal layer; and a plurality of alloy shells comprising the first metal material and the second metal material, each of the plurality of alloy shells covering the corresponding metal particle.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
s 14, 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugaya (2001/0023779) discloses a stacked metal layer on a substrate.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813